 Case 8:19-bk-11218-MW       Doc 124 Filed 09/19/19 Entered 09/19/19 12:56:59              Desc
                              Main Document     Page 1 of 1

 1   JEFFREY I. GOLDEN, TRUSTEE
     P.O. Box 2470
 2   Costa Mesa, CA 92628-2470
     Telephone: (714) 966-1000
 3   Facsimile:  (714) 966-1002

 4                         UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 5                                SANTA ANA DIVISION

 6   In Re:                                         Case No.: 19-11218-MW

 7   US DIRECT LLC
                                                    Chapter 7
 8
                                                    NOTICE OF CONTINUED MEETING OF
 9                                                  CREDITORS AND APPEARANCE OF
                                                    DEBTOR [11 USC 341(a)]
10                                 Debtor.

11   COUNSEL: PRO SE ZZ
     TO THE ABOVE NAMED DEBTOR
12
           You are hereby notified that the Meeting of Creditors pursuant to Title 11
13   U.S.C. Section 341(a) in the above-entitled matter was continued to October 23,
     2019 at 11:00 AM at 411 W. FOURTH STREET, ROOM 3-110, SANTA ANA, CA
14   92701, for the reason(s) set forth below:

15
              Your schedules are incomplete or inaccurate. Unless amended
16            schedules are filed and served upon me before the continued
              meeting date, a motion may be filed to dismiss your case.
17
              Your meeting is continued for administrative reasons.
18

19   Dated: September 19, 2019                      /s/ Jeffrey I Golden
                                                    JEFFREY I. GOLDEN
20                                                  Chapter 7 Trustee

21          I certify that I served the within notice on the above debtor and the debtor
     attorney, and interested parties on September 19, 2019.
22
                                                    /s/ Lori Werner
23                                                  Lori Werner

24

25
